DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 08/23/22 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-7, 9-11 and 13-26 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-7 and 9, the prior art discloses an interposer assembly as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an interposer assembly wherein a surface of the heat spreader is substantially coplanar with a surface of the interposer.
Re claims 10-11 and 13-18, the prior art discloses an electronic package as generally recited in independent claim 10 (see for example previous claim 10 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic package comprising a thermally conductive plate over the arms of the heat spreader, wherein the thermally conductive plate comprises an opening that surrounds the second die.
Re claims 19-22, the prior art discloses an electronic package as generally recited in independent claim 19 (see for example previous claim 19 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic package wherein a surface of the heat spreader is substantially coplanar with a surface of the second package substrate.
Re claims 23-25, the prior art discloses an electronic package as generally recited in independent claim 23 (see for example previous claim 23 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic package wherein a surface of the second package substrate is substantially coplanar with a surface of the heat spreader.
Re claims 26, the prior art discloses an electronic package as generally recited in independent claim 26 (see for example previous claims 10 and 17 rejections). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic package wherein the heat spreader further comprises legs extending down from the arms, wherein the legs are supported on the board.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899